DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 09 May 2020), with respect to the rejection of claims 1 and 3-21  under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
The amendment filed 09 May 2022 has been entered and made of record.
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The present invention relates to sharing viewpoint images of a first user and a second user in a virtual space.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Iwami et al (WO 2016/072128 A1; citations to US 2017/0332134 A1 in English) discloses the claimed: image processing device (Iwami: fig. 22), comprising: a central processing unit (CPU) (Iwami: fig. 55; [0604-0605]) configured to: receive each of: a first viewpoint image of a first user, wherein the first viewpoint image is viewable from a viewpoint of the first user in a space (Iwami: fig. 22; [0379]), a second viewpoint image of a second user, wherein the second viewpoint image is viewable from a viewpoint of the second user in the space (Iwami: fig. 22; [0379]), viewpoint position information that indicates a position of the second user, and line-of-sight information indicating a line-of-sight direction of the second user (Iwami: fig. 22, 'imaging unit' 1112 and 1132, fig. 24; [0389, 0390, 0392]), control display of each of the first viewpoint image, and the second viewpoint image (Iwami: fig. 22; [0375]), and line-of-sight information of the first user indicates a line-of-sight direction of the first user (Iwami: [0390], acquiring user information, such as face direction and a user's line-of-sight), while
Shimura et al (WO 2016/002445 A1; citations to US 2017/0150230 A 1 in English) teaches control superimposition of a second viewpoint image of a second user on a first viewpoint image of a first user based on a positional relationship of the first user and the second user in a virtual space (Shimura: fig. 17, illustrating a 'line-of-sight format processing apparatus'; fig. 25, illustrating an overlap of image v11 b on image v11 a; [0004], [0297-0307], [0371-0375]), wherein the positional relationship is based on using the viewpoint position information and the line-of-sight information of the second user (Shimura: fig. 16; [0371-0372], [0375]), control display of each of the first viewpoint image, and the second viewpoint image superimposed on the first viewpoint image (Shimura: [0329], [0375], control change of at least one of a position of the displayed second viewpoint image (Shimura: figs. 24-25, illustrating a change in position of displayed image v11 b, where in fig. 24 viewpoint image v11 b does not overlap viewpoint image v11 a, and in fig. 25 viewpoint image v11b overlaps viewpoint image v11a; also, please note, according to Shimura in [0091], line-of-sight format is equivalent to 'control information'), and
Yamaji K. (US 2012/0235990 A1) discloses controlling change of at least one of a position of a displayed second viewpoint image, a size of the displayed second viewpoint image, or transparency of the displayed second viewpoint image based on line-of-sight information of a first user (Yamaji: fig. 3, 'right viewpoint image' (e.g., first viewpoint image), 'left viewpoint image' (e.g., second viewpoint image); [0023], synthesizing a 3D image from multi-viewpoint images; [0093-0094], disclosing displacement of a right viewpoint image and a left viewpoint image to synthesize a 3D image).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “control display of each of the first viewpoint image, and the second viewpoint image, wherein the second viewpoint image is superimposed on the first viewpoint image as a sub-screen on a display screen of the first user”, and “control change of at least one of … wherein the line-of-sight information of the first user indicates a line-of-sight direction of the first user with respect to the sub-screen”.
As per independent claims 19-20, these claims are also allowed for the same reasons as independent claim 1.
As per independent claim 21, Iwami, modified by Shimura and Yamaji, disclose limitations similar in scope with limitations recited in independent claims 1 and 19-20.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “control increase in at least one of a size or a transmittance of the displayed second viewpoint image in a case where the ratio increases; reduce at least one of the size or the transmittance of the displayed second viewpoint image in a case where the ratio decreases” and “control end of the display of the second viewpoint image in a case where the ratio is one of equal to or larger than a threshold”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611